Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered March 16, 1990, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of imprisonment of 3 to 6 years, unanimously affirmed.
The suppression court heard completely different versions of the events leading up to defendant’s arrest. The People asserted that defendant was seen by two police officers selling crack in the hallway of an apartment building, as reported by a passerby, and that at their approach defendant retreated into the apartment where a large quantity of drugs and drug paraphernalia were in plain view. Defendant testified that the police barged into his apartment while he was sleeping. We affirm inasmuch as the officers’ testimony was neither inherently incredible nor improbable (see, People v Fonte, 159 AD2d *88346, lv denied 76 NY2d 734). Concur—Carro, J. P., Kupferman, Ross and Asch, JJ.